Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 1 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM K hherrt Clark of Crust

3
Pret Man
~</Leae

General Civil and Domestic Relations Case Filing Information Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C Superior or [=] State Court of _ Chatham County
For Clerk Use Only er olomanune
20-
Date Filed 9/8/2020 Case Number
MM-DD-YYYY
Plaintiff(s) Defendant(s)
Roberts, Leonard Philadelphia Express Trust
Last First Middle L. Suffix Prefix Last First Middle I. Suffix Prefix
Hapag-Lloyd USA, LLC
Last First Middle I. Suffix Prefix Last First Middle I. Suffix Prefix
Marine Transport Management
Last First Middle 1. Suffix Prefix Last First Middle I. Suffix Prefix
Last First Middle I. Suffix Prefix Last First Middle 1. Suffix Prefix
Plaintiff's Attorney _ Brent J. Savage Bar Number _627450 Self-Represented O
Check One Case Type in One Box
General Civil Cases Domestic Relations Cases
O Automobile Tort O Adoption
0 Civil Appeal O Dissolution/Divorce/Separate
O Contract Maintenance
O Garnishment O Family Violence Petition
[=] General Tort oO Paternity/Legitimation
Oo Habeas Corpus O Support - IV-D
O Injunction/Mandamus/Other Writ Oo Support - Private (non-IV-D)
Oo Landlord/Tenant O Other Domestic Relations
O Medical Malpractice Tort
O Product Liability Tort Post-Judgment - Check One Case Type
O Real Property 7 oO Contempt
Cl Restraining EeMeen Ol Non-payment of child support,
O Other General Civil medical support, or alimony
O Modification
O Other/Administrative
(s) Check if the action is related to another action(s) pending or previously pending in this court involving some or all

of the same parties, subject matter, or factual issues. If so, provide a case number for each.
STCV20-01428

 

 

 

Case Number Case Number
=] I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.
CO Is an interpreter needed in this case? If so, provide the language(s) required.
Language(s) Required
0 Do you or your client need any disability accommodations? If so, please describe the accommodation request.

  

 

 

  
   

EXHIBIT

————

 

 

Version 1.1.18

   

tabbies’

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 2 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM

Ceae sl. SE ees =

In The State Court of Chatham County

133 Montgomery Street, Room 501, Savannah, GA 31401

 

www.statecourt.org * Phone (912) 652-7224 ° FAX (912) 652-7229 ° clerk@statecourt.org

LEONARD ROBERTS
STCV20-01562
Plaintiff Case Number
Vs
PHILADELPHIA EXPRESS TRUST,
HAPAG-LLOYD USA, LLC, MARINE TRANSPORT Betiessoubete icant
MANAGEMENT, and JOHN DOE DEFENDANTS = HAPAG-LLOYD USA, LLC
clo RA Nick Orfandis

. 9487 Regency Square Boulevard
Jacksonville, FL 32225-8183

Defendant

SUMMONS

TO THE ABOVE NAMED DEFENDANT: HAPAGEONPUSA ULE

Defendant’s Address C/O RA, Nick Orfandis, 9487 Regency Square Boulevard, Jacksonville, FL 32225-8183

 

You are hereby summoned and required to file with the Clerk of said Court and serve upon Plaintiffs Attorney,
whose name and address is: Brent J. Savage

PO Box 100600
Savannah, GA 31412

an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you,

exclusive of the day of service. If you fail to do so, Judgment by default will be taken against you for the relief demanded
in the complaint.

Brae K Hert
This th day og September 2020 CLERK OF COURT
State Court of Chatham County

/s/ Moneisha Green

 

Deputy Clerk, State Court of Chatham County

 

 

 

PRINT 27. Summons 09-05

 

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 3 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM

Bneanct the T ~Clerk of Court

In The State Court of Chatham County

133 Montgomery Street, Room 501, Savannah, GA 31401

 

www.statecourt.org ° Phone (912) 652-7224 ° FAX (912) 652-7229 ° clerk@statecourt.org

LEONARD ROBERTS
STCV20-01562
Plaintiff Case Number
Vs
PHILADELPHIA EXPRESS TRUST,
HAPAG-LLOYD USA, LLC, MARINE TRANSPORT Address of Defendant
MANAGEMENT, and JOHN DOE DEFENDANTS Marine Transport Management

clo RA Nick Orfandis
. 9487 Regency Square Boulevard
Jacksonville, FL 32225-8183

Defendant

SUMMONS

TO THE ABOVE NAMED DEFENDANT: ine Transport Management
Defendant’s Address C/O RA, Nick Orfandis, 9487 Regency Square Boulevard, Jacksonville, FL 32225-8183
You are hereby summoned and required to file with the Clerk of said Court and serve upon Plaintiff’s Attorney,

whose name and address is: Brent J. Savage

PO Box 100600
Savannah, GA 31412

an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you,

exclusive of the day of service. If you fail to do so, Judgment by default will be taken against you for the relief demanded
in the complaint.

Bune K Hk
CLERK OF COURT
State Court of Chatham County

This 8th

day of September 2920

/s/ Moneisha Green

 

Deputy Clerk, State Court of Chatham County

 

 

 

PRINT 27. Summons 09-05

 

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 4 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM iL of -Clark of Court

pot r
ae

In The State Court of Chatham County

133 Montgomery Street, Room 501, Savannah, GA 31401

 

www.statecourt.org * Phone (912) 652-7224 ° FAX (912) 652-7229 ° clerk@statecourt.org

LEONARD ROBERTS
STCV20-01562
Plaintiff Case Number
Vs
PHILADELPHIA EXPRESS TRUST,
HAPAG-LLOYD USA, LLC, MARINE TRANSPORT -= euSsstolibefendant
MANAGEMENT, and JOHN DOE DEFENDANTS __ Philadelphia Express Trust

c/o Registered agent, Nick Orfandis
_ 9487 Regency Square Boulevard
Jacksonville, FL 32225-8183

Defendant

SUMMONS

TO THE ABOVE NAMED DEFENDANT; _ PHILADELPHIA EXPRESS TRUST

Defendant’s Address C/O RA, Nick Orfandis, 9487 Regency Square Boulevard, Jacksonville, FL 32225-8183

 

You are hereby summoned and required to file with the Clerk of said Court and serve upon Plaintiff's Attorney,
whose name and address is: Brent J. Savage

PO Box 100600
Savannah, GA 31412

an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you,

exclusive of the day of service. If you fail to do so, Judgment by default will be taken against you for the relief demanded
in the complaint.

Bure K Hk
This 8th day op September 2920 CLERK OF COURT
State Court of Chatham County

/s/ Moneisha Green

 

Deputy Clerk, State Court of Chatham County

 

 

 

PRINT 27. Summons 09-05

 

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 5 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM t Clerk of Czamt

Sal Sen

In The State Court of Chatham County, Georgia
133 MONTGOMERY STREET, ROOM 501, SAVANNAH, GA 31401
www.statecourt.org ' Phone (912) 652-7224 - FAX (912) 652-7229 - clerk@statecourt.org

 

LEONARD ROBERTS

 

Counsel or Party Counsel or Party
STCV20-01562

 

 

 

 

 

 

Plaintiff Case Number
Vs
PHILADELPHIA EXPRESS TRUST,
HAPAG-LLOYD, USA, LLC, MARINE
TRANSPORT MANAGEMENT, AND
JOHN DOE DEFENDANTS
Defendant

CERTIFICATION UNDER RULE 3.2

Pursuant to rules 3.2 and 3.4 of the Uniform Superior Court Rules and Local Rule # of the Eastern Judicial
Circuit of Georgia, I hereby certify that no case has heretofore been filed in the State Court of the Eastern Judicial Circuit
involving substantially the same parties or substantially the same subject matter or substantially the same factual issues which
would require the petition-pleading to be specifically assigned to the judge whom the original action was or is assigned.

This day of _ ,20 __

 

OR Counsel or Party
Pursuant to Rules 3.2 and 3.4 of the Uniform Superior Court Rules and Local Rule # 3.2 of the Eastern

Judicial Circuit of Georgia, I hereby certify that this -pettion-pleading involves substantially the same parties or substantially
the same factual issues as in Case #StCV20-0142'

Lester Gilkes vs Philadelphia Express Trust, et al.
Plaintiff Defendant

Filed in The Eastern Judicial Circuit of Georgia which under Rule 3.2 of the Superior Court rules require the petition-pleading,

be specifically assigned to the Judge whom the original action was ori
f |

Y * ( CBnsel or Party

 

 

 

 

PRINT 7. Certification under rule 3.2 09-05

 

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 6 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM 2. A Ahad lerk of Court

IN THE STATE COURT OF CHATHAM COUNTY

STATE OF GEORGIA
LEONARD ROBERTS, )
)
Plaintiff, )
) STCV20-01562
v. ) CIVIL ACTION NO:
)
PHILADELPHIA EXPRESS TRUST, __)
HAPAG-LLOYD USA, LLC and )
MARINE TRANSPORT )
MANAGEMENT, AND JOHN DOE )
DEFENDANTS, )
)
Defendants. )

 

COMPLAINT FOR DAMAGES
COMES NOW, LEONARD ROBERTS, Plaintiff in the above-styled action, and
brings this his Complaint for damages against Defendants PHILADELPHIA EXPRESS
TRUST, HAPAG-LLOYD USA, LLC, MARINE TRANSPORT MANAGEMENT and JOHN
DOE DEFENDANTS, respectfully showing this Court as follows:
I. PARTIES, JURISDICTION AND VENUE
1.
The Plaintiff, LEONARD ROBERTS, is a resident of Savannah, Chatham County,
Georgia. He is a longshoreman at the Georgia Port Authority.
2.
Upon information and belief, Defendant Philadelphia Express Trust, is a Florida
business corporation with its principal office and place of business located in Jacksonville,

Florida. Upon information and belief, Defendant Philadelphia Express Trust may be served

Page1iof 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 7 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM 2 KM deat UAE of Cad

| i aie

with process through its registered agent Nick Orfandis at 9487 Regency Square Boulevard,
Jacksonville, FL 32225-8183.
3.

Upon information and belief, Defendant HAPAG-LLOYD USA, LLC, is a Florida
business corporation with its principal office and place of business located in Tampa,
Florida. Upon information and belief, Defendant Hapag-Lloyd USA, LLC. may be served
with process through registered agent Nick Orfandis at 9487 Regency Square Boulevard,
Jacksonville, FL 32225-8183.

4.

Upon information and belief, Defendant MARINE TRANSPORT MANAGEMENT,
is a Florida business corporation with its principal office and place of business located in
Tampa, Florida. Upon information and belief, Defendant Marine Transport Management
may be served with process through registered agent Nick Orfandis at 9487 Regency Square
Boulevard, Jacksonville, FL 32225-8183.

5.

Upon information and belief, there are unknown Defendants known as the “John
Doe Defendants”, who improperly failed to disclose the COVID-positive seaman’s status
and helped secrete his passage out of the Port of Savannah without notifying the proper
persons. These persons or entities are believed to be, at least in part, Georgia residents.

6.
Upon information and belief, Defendants Philadelphia Express Trust, Hapag-Lloyd

USA, LLC and Marine Transport Management own, manage, operate, direct, and crew

Page 2 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 8 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM - AL % -Clerk of Court

vessels, including the Philadelphia Express, to call upon and transact business in the Port
of Savannah, Chatham County, Georgia, on a routine, regular, and systematic basis.
7.
This cause of action is based upon injuries sustained by Plaintiff on the navigable
waters of the United States, more specifically, in Chatham County, Georgia.
8.
Plaintiff brings this cause of action under Georgia law.
9.

Jurisdiction and venue are proper in this Honorable Court. Jurisdiction is not
proper in federal court because there is no diversity.

II. FACTUAL ALLEGATIONS
10.

On July 11" and 12", 2020, Plaintiff was working as a longshoreman aboard the
vessel Philadelphia Express at Container Berth CB-3 of the Garden City Terminal of the
Georgia Ports Authority.

11.

In the course of his employment duties on said date and place, Plaintiff was directed
to perform certain duties on the vessel Philadelphia Express, and Plaintiff was lawfully on
the vessel at all times mentioned herein.

12.
Upon information and belief, Defendant Philadelphia Express Trust was the

registered owner of the vessel in question, the Philadelphia Express:

Page 3 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 9 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM 4 : + lark of (re
Gani Dar Clerk of (court

13.

Upon information and belief, the Philadelphia Express was operated, captained and
crewed by Defendant Hapag-Lloyd USA, LLC. Equipment onboard the vessel was also
managed by and under the control of said Defendant.

14.

At all times herein mentioned, the Philadelphia Express was located on the navigable
waters of the United States and within the State of Georgia for the purpose of loading and
discharging of cargo.

15.

On the Philadelphia Express was a person known by the Defendants to have
COVID-19. Since this was the case, it was required that the vessel fly its quarantine flag.
It did not.

16.

After the vessel left the port, it called back in to advise it had a COVID-19 positive

seaman on board while the longshoremen were working the vessel.
17.

This should not have been the case. The longshoremen were never advised of this
situation. In response, Plaintiff was prohibited from working and required to gt a
COVID-19 test. He suffered lost wages. He contracted COVID-19. Mr. Roberts
practiced all CDC suggested guidelines off of the vessel. It is his belief he contracted
COVID-19 because of his exposure on the vessel. He was and is stigmatized in his work
as a COVID-19 carrier (This incident has gained international attention, See Exhibit
“A”),

Page 4 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 10 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM 2 b hart Clos of Coast

' ihe

18.

In an effort to try to hide the impropriety of what it had done, Hapag Lloyd, the
Philadelphia Express, and Marine Transport had the COVID-positive seaman
transported away from the Port of Savannah. Certain of these persons and/on
entity/entities who improperly engaged in the transport of this seaman are believed to

be Georgia residents (the “John Doe Defendants”).

III. CAUSES OF ACTION
A. Fraud and Deceit
19.
The actions of the Defendants were calculating and fraudulent. Plaintiff is
entitled to lost wages, medical expenses, physical and mental pain and suffering because

of these actions, as well as attorneys fees.

20.
Plaintiff's damages were not the result of any fault or negligence on the part of

the Plaintiff, but were proximately caused by the acts of Defendant, its agents, servants

or employees.

21,
Defendants have acted in bad faith, been stubbornly litigious, and/or caused
Plaintiff unnecessary trouble and expense, and such actions by entitling Plaintiff to

recover attorneys’ fees and expenses pursuant to O.C.G.A. § 13-6-11.

Page 5 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 11 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM ; J of oak of

 nean ol i NET OE 1 AC
nail

22.

The actions of the defendants in actively hiding the COVID-19 present on their

vessel until after they got what they wanted from the longshoremen working the vessel is

unconscionable and warrants an award of exemplary damages pursuant to OCGA §51-

12-5.1.

WHEREFORE, Plaintiff prays for the following relief:

(A)

(B)

(C)

(D)

(E)

(F)

That summons and process issue and be served upon Defendants;

For a trial by a jury comprised of twelve persons;

That Plaintiff be awarded an appropriate sum to compensate him for his
injuries and damages;

That Plaintiff be awarded reasonable attorneys’ fees and litigation
expenses pursuant to OCGA §13-6-11;

That Plaintiff be awarded appropriate exemplary damages pursuant to
OCGA 51-12-5.1; and

Such other and further relief as the Court deems just and proper.

This_____—s day of September, "Cs

Brapd J. Sava

Georgia Ba . 627450
Samuel L. Mikell
Georgia Bar No. 241146

SAVAGE TURNER DURHAM
PINCKNEY & SAVAGE

Post Office Box 10600
Savannah, GA 31412

(912) 231-1140

Copy from re:SearchGA

Page 6of 6
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 12 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM 2 ih Herr Clerk oi Count
tan Ae Se ee
9/8/2020 Two U.S.-Flagged Boxships Report COVID-19 Cases On Board
Q SUBSCRIBE NOW (/subscribe)

“~~
—

The N faritime Executive
(—)

Tuesday, September 08, 2020 Media Kit (
http://mediakit.maritime-

avariitiva eam\

3498

Views

Two U.S.-Flagged Boxships Report COVID-19 Cases On Board

 

 

Philadelphia Express under way off Cuxhaven, June 2019 (file image)
BY THE MARITIME EXECUTIVE (HTTPS://WWW.MARITIME-EXECUTIVE.COM/AUTHOR/MAREX) 07-14-2020 06:10:08

[Brief] In a statement Monday, number-five ocean carrier Hapag-Lloyd reported that it has confirmed positive cases of
COVID-19 aboard the U.S.-flagged boxships Philadelphia Express and St. Louis Express.

"We regret to inform you that during normal operations of our Philadelphia Express and St. Louis Express, deployed
in our Atlantic Loop 3 (AL3) service, one member of each vessel's crew tested positive for COVID-19," Hapag-Lloyd
said in a statement. "The mariners are quarantined and we are hoping for a speedy recovery. All other crew members

EXHIBIT "A"
16

https:/Avww.maritime-executive.com/article/two-u-s-flagged-boxships-report-covid-1 9-cases-on-board

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 13 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM Besant Mar K Clerk of Court
9/8/2020 Two U.S.-Flagged Boxships Report COVID-19 Cases On Board
on the vessel are being isolated, monitored and will be tested as well."
Hapag-Lloyd said that it is evaluating any potential impact on vessel and cargo operations, and the ships’ berthing
dates for the next ports of the AL3 rotation will be adjusted accordingly.

As of Tuesday, Philadelphia Express was anchored off Norfolk and St Louis Express was under way off Paim Beach,
Florida, bound for Jacksonville.

The two 3,200 TEU geared container ships are sisters, and both are enrolled in the Maritime Administration's Maritime
Security Program (MSP) subsidy system. They are both managed by a Florida-based company.

MORE TCP STORIES

CMA CGM Expects Continued Improvements in 2020 Shipping Business (https://www.maritime-
executive.com/article/cma-cgm-expects-continued-improvements-in-2020-shipping-business)

New Cruise Construction Accelerates with More Float Outs (https://www.maritime-executive.com /article/new-
cruise-construction-accelerates-with-more-float-outs)

DFDS Becomes Latest Shipping Company to Release Climate Action Plan (https://www.maritime-
executive.com/article /dfds-becomes-latest-shipping-company-to-release-climate-action-plan)

Japan Resumes Search for Crew of Missing Livestock Carrier (https://www.maritime-executive.com /article/japan-
resumes-search-for-crew-of-missing-livestock-carrier)

EDITORIALS TOP STORIES

The Rise of Technological Moats in Global Freight Forwarding (https://www.maritime-
executive.com /editorials/the-rise-of-technological-moats-in-global-freight-forwarding)

In Just 20 Years, Ships Could Cross an Open Arctic Ocean (https://www.maritime-executive.com/editorials/ in-just-
20-years-ships-could-cross-an-open-arctic-ocean)

Offshore Gas Deposits Rekindle Old Contest Between Turkey and Greece (https://www.maritime-
executive.com/editorials/offshore-gas-deposits-rekindle-old-contest-between-turkey-and-greece)

Bristol Bay Salmon Fishery Works Through COVID-19 Pandemic (https://www.maritime-
executive.com/editorials/bristol-bay-salmon-fishery-works-through-covid-19-pandemic)

Profile: Rear Adm. Edward “Iceberg” Smith and the Greenland Patrol (https://www.maritime-
executive.com/editorials/profile-rear-adm-edward-iceberg-smith-and-the-greenland-patrol)

aero ae

A better way
to move cargo

Learn more

 

EXHIBIT "A"

https:/Avww.maritime-executive.com/article/two-u-s-flagged-boxships-repart-covid-19-cases-on-board 2/6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 14 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM : dbo Clerk of Cot

lesen ali ome
“nist

IN THE STATE COURT OF CHATHAM COUNTY

STATE OF GEORGIA
LEONARD ROBERTS, )
)
Plaintiff, )
) STCV20-01562
Vv. ) CIVIL ACTION NO: 0196
)
PHILADELPHIA EXPRESS TRUST, )
HAPAG-LLOYD USA, LLC and )
MARINE TRANSPORT )
MANAGEMENT, JOHN DOE )
DEFENDANTS, )
)
Defendants. )

 

PLAINTIFF’S FIRST REQUEST FOR THE
PRODUCTION OF DOCUMENTS TO DEFENDANTS

COMES NOW, Plaintiff in the above-styled case, and requires the above-named
Defendants, pursuant to O.C.G.A. §9-11-34 to produce for inspection and copying at the
offices of the Plaintiff's attorney of record, Brent J. Savage, Savage Turner Durham
Pinckney & Savage, 102 East Liberty Street, Eighth Floor, Savannah, Georgia 31401, the
following documents within forty-five (45) days of the date of service of this request.

Plaintiff requests that, along with the production of documents, a written
response be made detailing the documents produced and any documents covered by’
these requests which the Defendants objects to producing.

NOTE A: _ These requests are continuous and should be supplemented if

additional information is received at a later date.

Page1of 4

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 15 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM _ : t Check of Ccunt

Cpt oli wz

NOTE B: _ If documents requested are not in the Defendants' possession,
please state as follows:

(1) name of person who has possession or knowledge of whereabouts;

(2) business address of such;

(3) business telephone number of such.

NOTEC: Ifyou claim that a privilege applies to any document sought by this
request, then state the factual and legal basis for the claimed privilege and identify the
document (by date, author, recipient, general subject matter) so that it can be described
in a motion to compel.

il. Any and all records, reports, memoranda and emails relating to the
incidents complained of in Plaintiffs complaint in Defendants’ possession.

2. The entire crew list and the employee list of the Philadelphia Express for
the voyage and activity at issue herein, including addresses and telephone numbers.

3. Any and all log books (or other records) kept by the Philadelphia Express
for the aforesaid voyage, or by Defendants for the involved activity, including where
applicable, but not limited to, the following:

(a) Deck logs;
(b) —Engineer’s logs;
(c) Medical logs;

(d) Radio logs;

Page 2 of 4

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 16 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM

Bnav Mark Clerk of Cau

4. Any and all statements, including of the Plaintiff, either oral or written,
signed or unsigned, and/or any and all recordings, by whatever means, relating to the
incident complained of herein.

5. All photographs, videotapes, records, and any other depiction or written
descriptions taken by the Defendants or their representatives, involving, concerning;
regarding or in any way connected with the matters at issue herein, including specifically
any of Plaintiff.

6. Any and all reports, notes, memoranda, correspondence, emails and
related data made or kept by the Defendant, its agents, and/or employees, for or on
behalf of or in the interest of the Defendant, and kept in its regular course of business,
currently in existence or in its custody, possession and control, pertaining to Plaintiffs
injury and claim against Defendants herein.

7 All communications transmitted or received in connection with the
matters complained of in Plaintiffs Complaint.

8. All U.S. Coast Guard, Occupational Safety and Health Administration,
medical reports on the crewman with COVID-19 or other reports filed in connection
with the matters complained of in Plaintiff's complaint.

9. All medical and other types of bills paid by Defendants for medical
treatment or services for Plaintiff or otherwise paid on Plaintiff's behalf.

10. _ All expert’s reports, test results, data relied on, and other information
upon which said expert has relied or utilized to formulate his opinion, irrespective of

whether said expert will or will not be called to testify or whether his or her opinion is

not yet finalized.

Page 3 of 4

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 17 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM ; LL -Cleck of Court

11. Copies of all policies of insurance (whether primary or excess) pertaining
to the claims made in this lawsuit.

12. All safety and/or operating rules, pamphlets, books, newsletters, posted
notices, and other such safety or operating rules or regulations in effect at the time of
the incident that forms the basis of this litigation as to not exposing individuals with
COVID-19 to others; and informing the Port, Coast Guard or others before docking as to
seamen on the vessel with COVID-19.

13. All contacts with the Georgia Port Authority or US Coast Guard regarding

the matters at issue in this case.
This 8" day of September, 2020.

/s/ Brent J. Savage

Brent J. Savage
Georgia Bar No. 627450

SAVAGE TURNER DURHAM
PINCKNEY & SAVAGE

Post Office Box 10600
Savannah, GA 31412

(912) 231-1140

Page 4 of 4

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 18 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM . i tS erk of Coant

IN THE STATE COURT OF CHATHAM COUNTY

STATE OF GEORGIA
LEONARD ROBERTS, )
)
Plaintiff, )
) STCV20-01562
V. ) CIVIL ACTION NO:
)
PHILADELPHIA EXPRESS TRUST, __)
HAPAG-LLOYD USA, LLC and )
MARINE TRANSPORT )
MANAGEMENT, JOHN DOE )
DEFENDANTS, )
)
Defendants. )

 

PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANTS

 

COMES NOW the Plaintiff in the above-styled case, and requires the above-
named Defendants to answer under oath and in writing the following interrogatories,
within forty-five (45) days from the date of service hereof.

NOTICE AND DIRECTIONS

NOTE A: You are hereby required to respond to the Interrogatories,
separately and fully in writing under oath, within thirty (45) days of service and serve a
copy of the response upon Plaintiff's attorneys.

NOTEB: When used in the Interrogatories the term "Defendant" or "you" or
any synonym thereof, is intended to and shall embrace and include all Defendants,
individually, as well as all attorneys, agents, servants, representatives, private
investigators and others who are in a position of obtaining or may have obtained

information for or on behalf of Defendants relevant to these Interrogatories.

Page 1of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 19 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM ) dt! Al . Clerk of Grant

NOTEC: These Interrogatories shall be deemed continuing so as to require
supplemental answers if you or your attorneys obtain further information between the
time answers are served and the time of trial. Any such supplemental answers are to be
filed and served upon counsel for the Plaintiff within thirty (30) days from receipt of
such additional information but not later than ten (10) days prior to the time of trial.

NOTED: "Document" means: (1) every writing or record of every type and
description that is or has been in your possession, control, or custody or of which you
have knowledge, including but not limited to, correspondence, inter-office memoranda,
tapes, email, computer files, hard disks, databases, backup tapes, stenographic or hand-
written notes, studies, publications, books, pamphlets, pictures (drawings and
photographs), films, microfilms, voice recordings, maps, reports, surveys, minutes,
statistical computations, invoices, production orders, sales records, and any other
writing evidencing or reflecting facts relevant to the Plaintiff's claims; (2) every copy of
the above-described writing record where the original is not in your possession, custody
or control; (3) every copy of each such writing or record where such a copy is not an
identical copy of the original by virtue of any commentary or notation that does not
appear on the original.

NOTEE: Throughout these interrogatories, where Defendants are requested
to identify a person, the following information should be furnished:

(a) The person's full name;

(b) His or her present home and business address and telephone number at

each address;

(c) His or her occupation; and

Page 2 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 20 of 25

RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM ’ Li ot Clerk of Cin:

(d) His or her place of employment.

NOTEF: As used herein, terms in the singular include the plural and terms in
the plural include the singular.

1. Please state the name, address, and telephone number of each and every
person who has or claims to have knowledge or information (including medical
information) regarding any facts, circumstances, or issues involved in Plaintiffs
Complaint.

Be With regard to such persons identified in response to Interrogatory No. 1,
please state the following:

(a) | Whether or not he or she was an eyewitness to the events leading to
Plaintiff's injuries or, if not, the nature of the information he or she
has; and

(b) His or her employer and job title at the time of Plaintiff's injury;
and

(c) Abrief summary of the knowledge said person has or claims to have
regarding the injury or any issue in this lawsuit.

3. Please state the name, address and telephone number of those persons
whose formal or informal statements, verbal or written, were obtained by you or any of
your representatives in connection with the incident in question or any issue in this
lawsuit. State the date of each statement, state where it was obtained, and identify by
name, address and telephone number the person obtaining it.

4. Do you have in your possession or do you have access to a written or

recorded statement or summary of notes of an oral statement by the Plaintiff? If so,

Page 3 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 21 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM 2 bf Abn H Clerk af Gow

please state the date of each statement, where it was obtained, and identify by name,
address and telephone number the person obtaining it.

5. Please state the name, address, telephone number, employer, and job title
of any person or persons who made any investigations or reports as a result of or in
connection with the incident giving rise to this lawsuit, and identify by title each report
or other document resulting from same.

6. Do you have, or does your attorney or other representative have any
photographs, videotapes, sketches, diagrams, blueprints, plans, etc., taken or made in
connection with the Plaintiff's damages or the matters and things involved in Plaintiffs
claim or this lawsuit?

7. Please state the name, address, telephone number, and field of expertise of
any person you have consulted or will consult as an expert witness or consultant in this
case, irrespective of whether you intend to call or not call said person to testify in this

matter.

8. Please state the name, field of expertise, office address, and date of each
examination or treatment for each physician who treated or examined the Plaintiff on
your behalf at any time after the injury described in the Plaintiff's Complaint.

9. At the time of the Plaintiffs injury as described in the Complaint, were
there any policies (primary or excess) of insurance insuring your liability for the type of
risk sued on herein? If so, please state:

(a) The name and address of each such insurer;
(b) The policy number and limits of liability for each type of coverage;

and

Page 4 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 22 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM

(c) The nature of any exclusions.

10. _ Please state the wording of any safety or operating rules, regulations or
recommendations, whether written or verbal, pertaining to Plaintiff's work activity
and/or the proper procedures related to COVID-19 at the time of the injury described in
the Complaint. (Please produce a copy of same with these answers)

11. Please state the name, address, and official capacity of the person or
persons who answered or aided or consulted in answering these interrogatories.

12. Were any written reports made regarding the incidents complained of in
Plaintiffs Complaint? If so, please state:

(a) The present location of copies of said report; and
(b) The names of the persons making such reports.

13. If any oral reports were made regarding the preceding interrogatory,
please state the date of such report, and from whom and to whom said reports were
made last preceding and first following Plaintiffs injury.

14. Did anyone give notice, or make complaints about COVID-19 positive
personnel on the vessel prior to the time of Plaintiff's longshoring crew entred the vessel
on July 12, 2020? If so, please state:

(a) | The name, address and job classification of all such persons;
(b) Whether said notice or complaint was put in writing and, if so, the
present location of said written document.

15. | The name, business and home addresses of the officers, directors and

shareholders of the Defendants.

Page 5 of 6

Copy from re:SearchGA

a AY hie a -Chede of Camart
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 23 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/8/2020 2:22 PM

} x t -ierk of Craat
Brean lar Caierk OF Caawt

This 8" day of September, 2020.

/s/ Brent J. Savage

Brent J. Savage
Georgia Bar No. 627450

SAVAGE TURNER DURHAM
PINCKNEY & SAVAGE

Post Office Box 10600
Savannah, GA 31412

(912) 231-1140

Page 6 of 6

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 24 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/10/2020 2:03 PM HM dha Clerk of Court

op
~/Liin -

IN THE STATE COURT OF CHATHAM COUNTY

STATE OF GEORGIA

LEONARD ROBERTS, )
)
Plaintiff, )
)

Vv. ) CIVIL ACTION NO: STCV20-01562
)
PHILADELPHIA EXPRESS TRUST, )
HAPAG-LLOYD USA, LLC and )
MARINE TRANSPORT )
MANAGEMENT, AND JOHN DOE )
DEFENDANTS, )
)
Defendants. )

 

ACKNOWLEDGMENT OF SERVICE
AND WAIVER OF SUMMONS

NOW COMES DEFENDANTS PHILADELPHIA EXPRESS TRUST, HAPAG-
LLOYD USA, LLC, and MARINE TRANSPORT MANAGEMENT, through its attorneys
of record, and as of the date affixed below, hereby acknowledges due and legal service of
Plaintiffs Complaint and waives service of summons in this action while expressly
reserving any and all rights and defenses.

This 10" day of September, 2020.

BOUHAN FALLIGANT, LLP

/s/ Todd M. Baiad

Todd M. Baiad

Georgia Bar No. 031605
Attorneys for Defendants

Post Office Box 2139
Savannah, GA 31402
(912) 232-7000
tmbaiad@bouhan.com

Copy from re:SearchGA
Case 4:20-cv-00236-RSB-CLR Document 1-1 Filed 09/30/20 Page 25 of 25
RECEIVED FOR FILING, STATE COURT CLERK CHATHAM CO. GA, 9/10/2020 2:03 PM t Clerk of Court

Spite el
SE

CERTIFICATE OF SERVICE
This is to certify that I have this day served a true and correct copy of the above
and foregoing document by causing same to be placed in the United States mail,

postage prepaid, hand delivered, and/or__X__sent via email to the following:

bsavage@savagelawtirm.net

Brent J. Savage, Esquire
SAVAGE TURNER DURHAM
PINCKNEY & SAVAGE
102 East Liberty Street, 8" Floor (31401)
Post Office Box 10600
Savannah, GA 31412

This 10" day of September, 2020.

BOUHAN FALLIGANT, LLP

/s/ Todd M. Baiad

Todd M. Baiad

Georgia Bar No. 031605

Attorneys for Defendants Philadelphia Express Trust,
Hapag-Lloyd USA, LLC, and Marine Transport
Management

Post Office Box 2139
Savannah, GA 31402
(912) 232-7000
tmbaiad@bouhan.com

Copy from re:SearchGA
